COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-16-00564-CV
Style:                   In re Rescue Concepts, Inc., Relator
Date motion filed*:      August 25, 2016
Type of motion:          First Partially Agreed Motion for Extension of Time to File Response
                         to Petition For Writ of Mandamus
Party filing motion:     Real Party in Interest Jones Lang LaSalle-Texas, Inc.
Document to be filed:    Response to Mandamus Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                  August 29, 2016
       Number of extensions granted:           0          Current Due Date: August 29, 2016
       Date Requested:                     September 28, 2016

Ordered that motion is:
       Granted
             If document is to be filed, document due: September 28, 2016.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually          Acting for the Court

Date: August 26, 2016




November 7, 2008 Revision